Citation Nr: 1525049	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-02 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for chronic tension headaches.

2.  Entitlement to service connection for sepsis.

3.  Entitlement to service connection for an infection of the lung.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, panic attacks, and sleep fatigue.

5.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to an acquired psychiatric disorder.

6.  Entitlement to service connection for hepatitis C, to include as secondary to cirrhosis of the liver.

7.  Entitlement to service connection for blood clotting of the gastric esophagus, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	David Anais, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to November 1983.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the VBMS electronic claims file. 

During the hearing, the Veteran clarified that his claimed chronic fatigue symptoms was intended sleep fatigue to reflect the sleep disorders he experiences due to his acquired psychiatric condition.  As such, the issues on appeal have been re-characterized as stated above to reflect this understanding.


FINDINGS OF FACT

1.  At his December 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an evaluation in excess of 30 percent for chronic tension headaches.

2.  At his December 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for sepsis.

3.  At his December 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for an infection of the lung.

4.  The evidence does not establish a current acquired psychiatric disorder.

5.  Cirrhosis of the liver was caused by the Veteran's willful misconduct.

6.  Hepatitis C was caused by the Veteran's willful misconduct or unrelated to service.

7.  Blood clotting of the gastric esophagus was caused by the Veteran's willful misconduct or unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to an evaluation in excess of 30 percent for chronic tension headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for sepsis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for an infection of the lung have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, and panic attacks have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).

5.  The criteria for service connection for cirrhosis of the liver have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.307, 3.309(a), 3.310 (2014).

6.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

7.  The criteria for service connection for blood clotting of the gastric esophagus have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his December 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to an evaluation in excess of 30 percent for chronic tension headaches, entitlement to service connection for sepsis, and entitlement to service connection for an infection of the lung.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated August 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained, as have relevant private medical records identified by the Veteran.  The Veteran's VA treatment records have not been fully obtained, but the Board finds that there is no specific reason to believe these records may give rise to pertinent information.

The Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there is no competent evidence of a current mental health disability or symptoms thereof.  As to sleep fatigue, the Board finds that there is no indication in the record that it is in any way associated with service.  As to cirrhosis of the liver, hepatitis C, and blood clotting of the gastric esophagus, the Board finds sufficient medical evidence to determine that such conditions, if related to service, are the result of the Veteran's willful misconduct.  VA therefore has no duty to provide a medical examination.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

The Veteran claims service connection for an acquired psychiatric disorder, chronic fatigue syndrome, cirrhosis of the liver, hepatitis C, and blood clotting of the gastric esophagus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as cirrhosis of the liver, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

No compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97.  The law precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Alcohol abuse is defined as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Military records reflect no combat history for the Veteran.  His Department of Defense Form 214 (DD-214) does not reflect any individual awards, decorations, or medals denoting combat, but reflects that the Veteran was trained as a mechanic.  Service treatment records show that in October 1982 the Veteran received counselling for alcohol abuse after being arrested for driving under the influence, and was diagnosed with nondependent alcohol abuse.  At his October 1983 discharge physical, no abnormalities were noted and the Veteran stated that he was in good health.  Service treatment records do not otherwise reflect any treatment for or symptoms of a mental health condition, a sleep disorder, cirrhosis, hepatitis, or blood clotting of the gastric esophagus.  

The Veteran stated in his August 2011 claim that he developed an acquired psychiatric disorder following stressful, terrifying, and fearful events experienced while on active duty in El Salvador in 1982.  Since these experiences, the Veteran self-medicated through the use of alcohol, resulting in cirrhosis of the liver.  Due to deteriorating health and multiple blood transfusions as a result of his cirrhosis of the liver, the Veteran stated that he developed hepatitis C and blood clotting of the gastric esophagus.  

The Veteran has provided private medical records reflecting treatment for cirrhosis of the liver.  Records show that while the Veteran was initially diagnosed with cirrhosis of the liver without alcohol in April 2008, by August 2008 his treating physician had diagnosed him with alcoholic cirrhosis of the liver.  At that time, the Veteran had recently suffered a hemorrhage of the gastrointestinal tract, and reported difficulty sleeping.  The Veteran was advised to cease alcohol consumption.  Treatment continued varying from a monthly to weekly basis through August 2011, with a continuous diagnosis of alcoholic cirrhosis of the liver.  Throughout these years of treatment, at each visit his treating physician explicitly noted that the Veteran suffered from no psychiatric issues.

The Veteran's August 2011 claim referred to stressors experienced in El Salvador in 1982, and provided the name of the ship on which he travelled there.  The Veteran was notified via letters dated August 2011 and November 2011 that more information was necessary to corroborate the Veteran's stressors.  The Veteran did not reply to either letter.  The Veteran's service treatment records contain no evidence that the Veteran experienced combat, and the Veteran's DD-214 and personnel file did not reveal any individual awards, decorations, or medals denoting combat.  For these reasons, in December 2011 the RO issued a formal finding that there was a lack of information required to verify stressors in connection with the Veteran's PTSD claim.

The Veteran's VBMS electronic claims file contains three notices that the Veteran was hospitalized at a VA Medical Center.  In August 2014, the Veteran was hospitalized for reported chest pain.  In January 2015, the Veteran was hospitalized for eight days for an upper gastrointestinal bleed.  In February 2015, the Veteran was hospitalized for ten days for elevated levels of bilirubin.  

At the Veteran's December 2014 hearing, he reported that his cirrhosis is service connected because he started drinking very heavily when he was in the military.  Specifically, he stated that he started drinking after experiencing a stressful incident in Hawaii.  The Veteran stated that this stressor caused his psychiatric disability, which in turn caused his drinking.  His drinking then led to his cirrhosis, hepatitis, and gastric issues.  The Veteran stated that he had been diagnosed with hepatitis C at a VA medical center.  Furthermore, the Veteran clarified that his claimed sleep fatigue was intended to reflect the sleep disorders he experiences due to his acquired psychiatric condition.  

The Board finds that there is insufficient evidence in the record to establish that the Veteran suffers from a current psychiatric disability.  The Veteran has not provided any mental health treatment records, nor has he stated that he has been treated for any mental health condition.  Furthermore, the private treatment records that the Veteran has provided all explicitly state that the Veteran does not have any psychiatric problems.  The only evidence of record that the Veteran suffers from a condition are the Veteran's own statements, but the Board finds these statements inconsistent, as the location of his claimed PTSD stressor shifts from El Salvador to Hawaii.  Additionally, the Veteran's records do not indicate that the Veteran was exposed to any combat situations, though all of the Veteran's statements pertaining to his mental health conditions involve unspecified stressful or fear-inducing incidents.  For these reasons, the Board finds that there is insufficient evidence to establish a current acquired psychiatric disability.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service connection for an acquired psychiatric disability must therefore be denied.

The Board further finds that the Veteran's statements indicate that he intended his sleep fatigue claim was to be secondary to his claimed mental health conditions.  As service connection is denied for the Veteran's claimed psychiatric disorder, service connection is not available for sleep fatigue secondary to such a disorder.  As to direct service connection, although medical records reflect current complaints of difficulty sleeping, the Veteran's service treatment records do not indicate any sleep disorders, and the Board finds no evidence in the record that any sleep disorders suffered by the Veteran are otherwise related to service.  Service connection for sleep fatigue must therefore be denied.

As to the Veteran's claimed cirrhosis of the liver, the Board finds the evidence sufficient to establish that the condition was caused by the Veteran's abuse of alcohol.  The Veteran's treating physician has diagnosed him with alcoholic cirrhosis of the liver, and the Veteran stated at his December 2014 hearing that his condition is the result of his heavy drinking in service.  The Veteran claims that this drinking was secondary to his mental health condition, but because the Board has denied service connection for an acquired psychiatric disorder, secondary service connection is not available on this basis.  Furthermore, because the only basis of service connection is the Veteran's documented abuse of alcohol, service connection is barred on the basis of willful misconduct.  Because the Board finds that the Veteran's cirrhosis of the liver is the result of willful misconduct, service connection is barred as a matter of law and must therefore be denied. 38 C.F.R. § 3.301(d).

The Board finds no medical evidence on the record indicating that the Veteran currently suffers from hepatitis C.  The Board recognizes that such evidence might be found in un-obtained VA treatment records, but nevertheless finds no reason that such records would give rise to pertinent information, because the Veteran has stated that he was infected with hepatitis C when receiving blood transfusions to treat his cirrhosis of the liver.  The Board finds no indication in the record that any hepatitis C could be directly associated with service, and service connection secondary to cirrhosis of the liver is unwarranted because service connection for cirrhosis of the liver has been denied on the basis of willful misconduct. Thus, service connection for hepatitis C must likewise be denied.

Finally, the Board finds no evidence that any blood clotting of the gastric esophagus suffered by the Veteran can be associated with service.  Service treatment records do not indicate any relationship between such a condition and service, and the Veteran stated at his December 2014 hearing that the condition is a result of his alcohol abuse.  As with cirrhosis of the liver, the Board thus finds that the Veteran's blood clotting of the gastric esophagus is the result of willful misconduct, and service connection is barred as a matter of law and must therefore be denied. 


ORDER

The appeal on the issue of entitlement to an evaluation in excess of 30 percent for chronic tension headaches has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for sepsis has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for an infection of the lung has been withdrawn and is dismissed.

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, panic attacks, and sleep fatigue, is denied.

Service connection for cirrhosis of the liver is denied.

Service connection for hepatitis C is denied.

Service connection for blood clotting of the gastric esophagus is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


